  

EXHIBIT 10.2

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

 

THIS CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (this "Agreement") is made as
of this 23rd day of July, 2014, by and between VIRTUALSCOPICS, INC., a Delaware
corporation with its principal office at 500 Linden Oaks, Rochester, NY 14625
(the "Company"), and Eric TIMOTHY Converse, an individual with a mailing address
of ________________________ ("Executive Officer").

 

R E C I T A L S:

 

WHEREAS, the Company is engaged in the business of providing of imaging
solutions to accelerate drug and medical device development, including, but not
limited to, developing and providing a software platform for analysis and
modeling of both structural and functional medical images and image analysis
tools used to, among other things, determine the efficacy of drugs, medical
procedures and medical products and seeks to use its technology to improve
treatment planning for patients with cancer and other diseases (collectively,
the "Business").

 

WHEREAS, the Company owns and continues to research and develop image analysis
tools and other products and technologies used to determine the efficacy of
drugs, medical procedures and medical products and for other purposes in
connection with its Business.

 

WHEREAS, the Company and Executive Officer are parties to that certain
Employment Agreement of even date herewith (the "Employment Agreement"),
pursuant to which the Company has employed Executive Officer as the CEO of the
Company;

 

WHEREAS, the Company and Executive Officer recognize that in the course of
performing services for the Company, Executive Officer will be exposed to and
have access to certain confidential information and that there is a need for the
Company to protect such confidential information from unauthorized use and
disclosure;

 

WHEREAS, Executive Officer intends that any and all patent, patent rights,
copyright, trade secrets and trademarks relating to the work that Executive
Officer will provide to the Company are to be owned and controlled by the
Company.

 

P R O V I S I O N S:

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and for other good and valuable consideration the receipt and
sufficiency of which are expressly acknowledged, the parties hereby agree as
follows:

 

1. Confidential Information.

 

(a) Definition of Confidential Information. “Confidential Information” means any
and all proprietary information existing as of the date of this Agreement, or
thereafter developed, of the Company (and its affiliates or subsidiaries), not
generally known in the industry, about its or their technical data, trade
secrets, know-how, services and products, including information related to
research, development, inventions and other intellectual property, finances, and
marketing, including methods of distribution and customer information, whether
communicated orally, electronically or in writing, or obtained by Executive
Officer as a result of his employment, through observation or examination of
Company’s Business or otherwise.

 



 

 

 

(b) Confidentiality Obligations. Executive Officer acknowledges that irreparable
injury and damage will result from disclosure of the Confidential Information to
third parties or its use for purposes other than those connected with Executive
Officer’s employment. Executive Officer agrees, indefinitely:

 

(i) To hold the Confidential Information in strictest confidence.

 

(ii) Not to disclose Confidential Information to any third party except as
specifically authorized herein or as specifically authorized by Company, and to
use all precautions necessary to prevent the unauthorized disclosure of the
Confidential Information, including without limitation, protection of documents
from theft, unauthorized duplication and discovery of contents, and restrictions
on access by other persons to the Confidential Information.

 

(iii) Not to make or use any copies, synopses or summaries of oral or written
material made available by Company to Executive Officer, except as are necessary
to carry out his duties and/or obligations as an employee of the Company.

 

(iv) In the event of disclosure in accordance with Section 1(b)(ii) above, to
limit disclosure to persons with a bona fide need to know the Confidential
Information, to communicate to all persons to whom such Confidential Information
is made available the strictly confidential nature of such Confidential
Information and to obtain from all such persons agreement in writing to be bound
by the restrictions imposed by this Agreement.

 

(v) In the event Executive Officer is required by law to disclose such
Confidential Information, to provide Company with prompt written notice of such
requirement so that Company may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Agreement; in the
event that such protective order or other remedy is not obtained, or that
Company waives compliance with the provisions of this Agreement in writing, to
furnish only that portion of Confidential Information that is legally required
and to use his best efforts to obtain reliable assurance that confidential
treatment will be accorded to that portion of the Confidential Information to be
disclosed.

 

(c) Return of Confidential Information. Upon Company's request or upon any
termination of Executive Officer's employment with the Company for any reason,
Executive Officer will promptly return to Company all written material and other
documentation which includes any of the Confidential Information, and will, at
Company's request, provide Company with a written certification that they have
done so.

 



 

 

 

(d) Unauthorized Disclosure of Confidential Information. If it appears that
Executive Officer has disclosed, or has threatened to disclose, any Confidential
Information in violation of Section 1 of this Agreement, Company shall be
entitled to an injunction to restrain Executive Officer from disclosing, in
whole or in part, such information as a result of Executive Officer’s violation
of Section 1 of this Agreement. Company shall not be prohibited by this
provision from pursuing other remedies available at law, including a claim for
losses and damages.

 

2. Goodwill of Company and Fiduciary Duties. Executive Officer acknowledges that
the Company is engaged in the Business, which is highly competitive, and that
the Company has spent a great deal of time and resources to develop and maintain
the Business and to otherwise create good-will. Executive Officer further
acknowledges that the services that have been and will be provided by Executive
Officer are an integral part of the total transaction and relationship between
Company and its customers.

 

Executive Officer understands and acknowledges that the Confidential Information
is not available to the general public and is not readily ascertainable through
public sources, and is the Company’s proprietary trade secret and the Company’s
unique and valuable asset. Therefore, Executive Officer acknowledges that the
value of the Business would be seriously diminished if Executive Officer was to
engage in certain conduct during a certain time period, as referenced below.
Executive Officer further acknowledges that, but for his employment relationship
with the Company, Executive Officer would not have access to the Confidential
Information or other trade secrets and information of the Company.

 

Executive Officer further acknowledges that he owes a fiduciary duty to the
Company because of the Confidential Information he will create or be exposed to.
This duty encompasses a duty to act in good faith and to faithfully serve and be
mindful of Company's interests. It is also understood that Executive Officer
upon any termination of his employment with the Company would be in an
advantageous position, because of the Confidential Information and proprietary
business information known to him, to obtain the business of and to serve the
Company’s customers; it is further agreed that the use of such Confidential
Information and other proprietary information to obtain the business of the
Company’s customers would be a breach of Executive Officer's fiduciary
responsibilities to the Company and of this Agreement.

 

The parties further acknowledge that the financial hardship to the Company as a
result of a breach of this Agreement may be difficult or impossible to measure
in dollars and that no remedy at law may be adequate to compensate the Company
for such violation.

 

3. Restrictive Covenants.

 

(a) Based on the information in Section 2 of this Agreement, and in
consideration of the Company employing Executive Officer, it is agreed that
during Executive Officer's employment with the Company and for a period of
twelve (12) months thereafter (the “Restrictive Period”), Executive Officer
shall not, except on behalf of the Company, directly or indirectly, by himself,
or through or on behalf of, or in conjunction with, any other person, persons,
company, partnership or other entity which Executive Officer is directly or
indirectly associated, own, operate, participate in the management or control
of, be employed by, or act as a consultant to any enterprise in the United
States or Europe engaged in the business of performing services or producing
and/or selling products which compete directly with the Business, products or
services of Company.

 



 

 

 

(b) Executive Officer agrees that during the Restrictive Period, Executive
Officer shall not directly or indirectly solicit or induce or attempt to solicit
or induce any employee, current or future, of the Company to leave the Company
for any reason whatsoever or hire any current or future employees of the
Company.

 

(c) Executive Officer agrees that during the Restrictive Period, Executive
Officer shall not directly or indirectly solicit the trade of or trade with any
customer or prospective customer of the Company, except that during his period
of employment Executive Officer may solicit customers for legitimate business
purposes for the benefit of the Company.

 

(d) Executive Officer agrees not to take advantage of, use, acquire, or usurp
any business opportunities of which Executive Officer is made aware during his
employment by the Company. All such business opportunities shall be for the sole
benefit of the Company, and Executive Officer may not pursue such business
opportunities for anyone other than the Company, unless the Company expressly
consents in writing or until one (1) year after termination of Executive
Officer's employment by the Company.

 

(e) Executive Officer represents and warrants that his experience and
capabilities are such that the restrictive covenants set forth herein will not
prevent him from earning a livelihood and that Executive Officer will be fully
able to earn an adequate livelihood for himself if any of such provisions should
be specifically enforced against Executive Officer.

 

(f) The parties agree that each paragraph of this Section 3 of this Agreement
constitutes an independent covenant, which shall be enforceable notwithstanding
any other right or remedy that the Company may have under any other provision of
this Agreement or otherwise.

 

4. Intellectual Property Rights.

 

(a) Work Made For Hire. Executive Officer agrees that all works that he
produces, either solely or with others, during his employment (individually and
collectively, "Work"), have been or are prepared for the Company as part of and
in the course of said employment, and constitute a work made for hire as that
term is defined in 17 U.S.C. Section 101 and as such, all right, title and
interest in all Work, and all intellectual property therein or resulting
therefrom, shall be owned by the Company. In the event that all or any part of a
Work is for any reason deemed not to be a work made for hire, then Executive
Officer hereby irrevocably and unconditionally assigns to Company (or Company's
designee) all of his right, title and interest in and to such Work, and all
intellectual property therein or resulting therefrom, and related proprietary
information or intellectual property.

 



 

 

 

(b) Assignment of Inventions. Executive Officer agrees that Executive Officer
shall not have any proprietary interest in any work product developed or used by
Executive Officer and arising out of his employment by the Company. Executive
Officer shall, from time to time, as may be requested by the Company, do all
things which may be necessary to establish or document the Company’s ownership
in any such work product including, but not limited to, execution of appropriate
copyright applications or assignments.

 

Executive Officer hereby agrees to assign and does hereby assign to the Company
his entire right, title and interest throughout the world in and to all
inventions, improvements, processes, techniques, discoveries and ideas (whether
or not patentable) relating to any aspect of the Company’s technology, products,
production methods, service, proprietary information, research and/or
development, or any other aspect of the Company’s business or property
(“Inventions”), which are made, conceived or first reduced to practice by
Executive Officer (alone or with others) during his employment, whether or not
during normal working hours and whether or not while on the Company’s premises,
or, to the extent any such Inventions exist, which have been made, conceived or
first reduced to practice by him (alone or with others) prior to his employment
by the Company but in contemplation of such employment or the possibility
thereof, or which result from or are suggested by any of the work that Executive
Officer has performed or may perform for or on behalf of the Company at any
time. Executive Officer agrees not to assert any right with regard to any
Invention, whether or not Executive Officer perfected or acquired such right
prior to his employment by the Company. Executive Officer agrees to do all
things which the Company determines are necessary or useful to apply for and/or
obtain, extend or improve Letters Patent in the United States and patent rights
in such other jurisdictions as the Company may determine, and otherwise to
secure and protect all rights in and to all Inventions, all at Company’s
expense. Executive Officer agrees and acknowledges that the obligations in this
regard will continue beyond the termination of this Agreement for any reason.

 

(c) Disclosure and Assignment of Inventions. Executive Officer agrees to
communicate to the Company promptly and fully in writing, in such form as the
Company may deem appropriate, all Inventions. Executive Officer agrees to make
and maintain adequate permanent records of all Inventions, in the form of
memoranda, notebook entries, drawings, print-outs or reports relating thereto,
and agree that these records, as well as the Inventions themselves, shall be and
remain the exclusive property of the Company.

 

Any Invention Executive Officer discloses to a third person or which is
described in a patent application filed by Executive Officer, by an assignee of
Executive Officer or on behalf of Executive Officer at any time during his
employment and within twelve (12) months thereafter and which meets any of the
criteria in this Section 4 above, will be presumed to have been conceived or
made by Executive Officer during the period of his employment by the Company
unless Executive Officer proves that he made or conceived such Invention
following the termination of engagement by the Company.

 

Further, Executive Officer agrees, upon the request of the Company, to take all
steps necessary to cause any third party to promptly and fully disclose and
assign all patents, copyrights and other intellectual property created by
Executive Officer and such third party during the period of Executive Officer's
employment by Company.

 



 

 

 

(d) Cooperation. Executive Officer agrees to cooperate with the Company (or
Company's designee), during his employment and thereafter for a period of five
years, in securing and protecting patent, trademark, copyright or other similar
rights in the United States and foreign countries, in an Invention or Work.
Executive Officer specifically agrees to execute any and all documents which the
Company deems necessary, and to otherwise assist the Company or its assigns, to
protect its interests and to vest in the Company all right, title and interest
in all Inventions and Works, including assignments of copyrights and inventions,
and to attain, enforce or defend for the Company's benefit, patents, copyrights
or other legal protections from the Inventions and Works in any and all
countries. Executive Officer further agrees to provide such evidence and
testimony as may be necessary to secure and enforce the Company’s rights. The
Company agrees to reimburse Executive Officer for all reasonable costs incurred
in connection with his cooperation under this provision, including travel,
meals, and lost time/salary, if any.

 

5. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be given by personal delivery or by certified mail, return
receipt requested, enclosed in a duly post-paid envelope and addressed to the
post office address of the person to receive the notice as set forth above or a
different address provided by the person to receive notice or in the case of the
Company, to the attention of the Company's Secretary at the Company's principal
office; and any notice mailed shall be deemed given seventy-two (72) hours after
mailing.

 

6. Survival. The covenants contained in this Agreement shall remain in effect
for an indefinite period of time and shall not be terminated by any event
whatsoever other than a writing signed by all parties to this Agreement which
expressly terminates each covenant.

 

7. General.

 

(a) This Agreement:

 

(i) together with the Employment Agreement, is the entire agreement between the
parties, and this Agreement and the Employment Agreement supersede and replace
all other agreements oral and written with respect to their respective subject
matter;

 

(ii) shall bind and benefit the parties and their heirs, distributees,
successors and assigns;

 

(iii) may not be modified, amended or terminated except by a writing signed by
all parties to it;

 

(iv) shall be governed and construed in accordance with the internal laws of New
York and venued in Monroe County, New York; and

 

(v) may not be assigned by Executive Officer, but may be assigned by the
Company.

 



 

 

 

(b) The parties acknowledge that the financial hardship to a non-defaulting
party as a result of breach of this Agreement may be difficult or impossible to
measure in dollars and that no remedy at law will be adequate to compensate the
non-breaching party for such violation; therefore, in any action to enforce this
Agreement, a party shall be entitled to preliminary, temporary or permanent
injunctive relief and the other party waives the defense of adequate remedy at
law, acknowledging that no such remedy exists.

 

(c) In the event of litigation to enforce the terms and conditions of this
Agreement, the losing party agrees to pay the substantially prevailing party's
costs and expenses incurred including, without limitation, reasonable attorneys'
fees.

 

(d) Each and all of the rights and remedies provided for in the Agreement shall
be cumulative. No one right or remedy shall be exclusive of the others or any
right or remedy allowed in law or in equity. No waiver by Company of any failure
by Executive Officer to keep or perform any promise of condition of this
Agreement shall be a waiver of any proceeding or succeeding breach of the same
or any other promise or condition. No waiver of Company of any right shall be
construed as a waiver of any other right. The existence of any claims or causes
of action of Executive Officer against the Company shall not constitute a
defense to the enforcement by the Company of the covenants contained in this
Agreement.

 

(e) If any provision of this Agreement shall be held invalid or unenforceable by
competent authority, such provision shall be construed so as to be limited or
reduced to be enforceable to the maximum extent compatible with the law as it
shall then appear. The total invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision were omitted.

  

[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]



 

 

 

 

IN WITNESS WHEREOF, we have executed this Agreement to be effective as of the
day and year first above written.

 

 



VIRTUALSCOPICS, INC.         By: /s/ Terence A. Walts     Terence A. Walts    
Chairman, Compensation Committee     to the Board of Directors  



 

Dated: ____________________, 2014

  

 

ERIC TIMOTHY CONVERSE

 

  /s/ Eric T. Converse  



  

Dated: ____________________, 2014

 

 



 